Citation Nr: 0740579	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied a claim for TDIU 
based on service-connected disabilities.  

In November 2007, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge 
at the RO; a copy of the hearing transcript is associated 
with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an effective date, if a TDIU is 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Any notice deficiencies should be addressed on remand.

The duty to assist includes obtaining treatment records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The veteran contends that he is unemployable due to his 
service-connected PTSD currently rated as 70 percent 
disabling.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total (100 percent), 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service-
connected disability, it shall be ratable as 60 percent or 
more.  38 C.F.R. § 4.16(a) (2007).  In the present appeal, 
the veteran does have a single disability rated at 60 
percent, as required by § 4.16 (a).  However, the question of 
whether the veteran's service-connected disability precludes 
him from securing or following substantially gainful 
employment remains.  See 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2007).

In support of his claim, the veteran testified at the 
aforementioned hearing on appeal, that his PTSD symptoms 
prevent him from concentrating at any employment position.  
He became unemployed in October 2003 due to a work related 
injury to his left arm.  However, he contends that his left 
arm injury was caused by PTSD.  Subsequently, he worked for 
his son's janitorial company, but even that employment was 
terminated due to his PTSD symptoms.  The claims file 
contains a letter from Weyerhaeuse dated in March 2002 
stating that the veteran was not employable with the company 
due to his left arm restrictions.  Also, the veteran's son 
submitted a letter, received in April 2007, stating that the 
veteran had to be let go due to his PTSD.  

The claims file contains treatment records from the Central 
Arkansas Veterans Healthcare System between December 2002 and 
March 2007.  Also, in November 2007, the veteran's VA 
treatment providers submitted letters indicating that the 
veteran's PTSD has gotten worse and that he had difficulties 
in holding a regular job.  The veteran's most recent VA PTSD 
examination was dated in August 2005 and did not include 
consideration of the above evidence.  The Board finds that 
the veteran should be afforded a VA psychiatric examination 
in order to determine the severity and extent of his service-
connected disabilities, to include PTSD, and their effect on 
the veteran's ability to obtain and retain employment

On remand, the AOJ should ask the veteran to identify health 
care providers who have treated him for his PTSD and attempt 
to obtain relevant treatment records if not already in the 
claims file, in particular, records from the Central Arkansas 
Veterans Healthcare System from March 2007 to the present.  
After receipt of records, the veteran should be scheduled for 
a VA psychiatric examination, by an appropriate specialist, 
to ascertain the current nature and extent of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007).  The 
notification should address the veteran's 
claim for TDIU.  The AOJ must also send 
the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date, if TDIU is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should again ask the veteran 
to identify all health care providers 
that have treated him for his service-
connected disabilities, including PTSD.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the AOJ should 
obtain records from the Central Arkansas 
Veterans Healthcare System from March 
2007 to the present.  If records are 
unavailable and future attempts to 
retrieve the records are futile, please 
have the health care provider so 
indicate.

3.  After completion of the above, the 
AOJ should schedule the veteran for VA 
psychiatric and scar examinations, to be 
performed by appropriate specialists, to 
evaluate the nature and severity of the 
veteran's service-connected PTSD and 
residual scar.  The AOJ must make the 
claims file available to the examiners to 
be thoroughly reviewed in connection with 
the examinations, and the examination 
reports must so indicate.  The examiners 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.

In particular, the psychiatric examiner 
should give detailed clinical findings of 
the symptomatology attributable to the 
veteran's service-connected PTSD, 
including speech patterns, occurrence of 
panic attacks, impairment of memory, 
abstract thinking and judgment, 
disturbances of mood and ability to 
establish and maintain effective work and 
social relationships.  The examiner 
should provide a current Global 
Assessment of Functioning (GAF) score and 
indicate any occupational and social 
impairment according to the rating 
criteria and GAF.  

Finally, the examiners should render an 
opinion as to the overall effect of the 
veteran's service-connected PTSD and 
residual scar, without consideration of 
any nonservice-connected disabilities or 
his age, on the veteran's ability to 
obtain and retain employment.  

The examiners should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiners should state the 
reason why.

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to TDIU.  All applicable laws 
and regulations should be considered.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case that summarizes the 
pertinent evidence and fully cites the 
applicable legal provisions.  They should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



